PER CURIAM
Defendant appeals from a conviction for interfering with making a report, ORS 165.572. He was acquitted of fourth-degree assault and harassment. The trial court sentenced him to 18 months’ bench probation, including 10 days on the Clatsop County work crew, and imposed a $5,000 compensatory fine. He assigns error to the imposition of the fine on the ground that there was no causal connection between the offense for which he was convicted and the victim’s injuries. The state concedes error, and we agree.
Defendant’s other assignment of error does not require discussion.
Compensatory fine vacated; remanded for resentencing; otherwise affirmed.